Mr. Justice White:
I concur in the conclusions reached by the majority of the court modifying the injunction, but express no opinion upon the ownership of the sewer system of Leadville, or the rights of the respective parties thereto. An action in the nature of quo warranto is now pending to determine those matters, and this action, were it not for the parties to, and the permanency of the injunctive order, might be regarded as ancillary to that proceeding. Under the nature of the injunctive order, however, if the quo ivarranto proceedings were dismissed for any reason, the city would be helpless, and, therefore, I consider the judgment in this case final in its nature.
By statutory enactment the city has the power to establish streets; to regulate the use of the same; to regulate the openings therein for the building and repairing of sewers; to regulate the construction, repairs and use of sewers and to do all acts and make all regulations.which may be necessary or expedient for the promotion of health or the suppression of disease. — Ch. 147, R. S. 1908.
Ample authority is given under the statute to *140carry these powers into effect, and it becomes the duty of the city authorities by proper requirements to regulate and control the use of its streets, the operation of sewers, whether public or private, and to safeguard and promote the public health. In the establishment and enforcement of reasonable rules and regulations, in exercising such rights and performing such duties, courts of equity cannot interfere, and the modification of the injunction is proper.